UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-7219


MALCOLM MUHAMMAD,

                Plaintiff – Appellant,

          v.

R. MATHENA, Warden; J. WARATH, Assistant Warden; A. DAVID
ROBINSON, Chief of Operations; J. OWENS, Property Officer;
S. SHORTRIDGE, Mailroom Supervisor; MAJOR GALLAHART,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Jackson L. Kiser, Senior
District Judge. (7:14-cv-00142-JLK-RSB)


Submitted:   January 21, 2016              Decided:   February 1, 2016


Before WILKINSON and GREGORY, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Malcolm Muhammad, Appellant Pro Se. Nancy Hull Davidson,
Assistant Attorney General, Richard Carson Vorhis, Senior
Assistant Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Malcolm Muhammad appeals the district court’s order denying

relief    on    his    42    U.S.C.     § 1983      (2012)    complaint.        We    have

reviewed the record and find no reversible error.                        Accordingly,

we   affirm     for     the      reasons      stated    by    the    district    court.

Muhammad       v.     Mathena,       No.      7:14-cv-00142-JLK-RSB        (W.D.       Va.

July 14,    2015).          We     dispense    with    oral   argument   because       the

facts    and    legal    contentions          are   adequately      presented    in    the

materials      before       this    court     and   argument    would    not    aid    the

decisional process.



                                                                                AFFIRMED




                                               2